25 So. 3d 6 (2009)
Lee A. LEWIS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-585.
District Court of Appeal of Florida, Third District.
October 14, 2009.
Lee A. Lewis, in proper person.
Bill McCollum, Attorney General, and Lunar Claire Alvey, Assistant Attorney General, for appellee.
Before RAMIREZ, C.J., and SHEPHERD, and SUAREZ, JJ.
PER CURIAM.
Lee A. Lewis appeals the denial of his motion for post-conviction relief after an evidentiary hearing. We affirm the trial court's ruling in all respects, except Lewis' claim number 10 that counsel was ineffective for failing to challenge a corrupted witness at trial. The State concedes that under Spera v. State, 971 So. 2d 754 (Fla. 2007), this claim was legally insufficient. The proper procedure is to strike the claim with leave to amend. Lewis should therefore have an opportunity to amend this claim.
Affirmed in part, and reversed in part.